Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Havies Junior Thompson appeals the district court’s order denying relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We find no reversible error and we thus affirm for the reasons stated by the district court. United States v. Thompson, No. 3:01-cr-00184-GCM-3 (W.D.N.C. Apr. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.